DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments

Applicant's arguments and amendments received April 12,2022 have been fully considered.  With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose “see applicant argument pages 9-12”. This language corresponds to the newly amended language of claims 1-4, 7-18, 20-23, specifically in independent claims 1 and 17. 
           As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below how the art on record reads on the newly amended language as well as the examiner's interpretation of the presented claim set.

Claim Rejections - 35 USC § 112
Claims 1 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitation to claims 1 and 17 [that is a box-shaped region] was not described in the specification. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-12, 15-18, 20-22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2015/0229835 and Okamoto et al. US 7,307,655.
further in view of Saito US 2017/0124769.

In regards to claim 1, Takahashi teaches an information processing apparatus comprising a processing circuitry configured to (see processing server 100 as an image processing system..—paragraph 0020): 
However, Takahashi fails to explicitly teach, but Okamoto teaches determine a target region that is a box-shaped region in a three-dimensional space according to area information [see fig. 6 for claim interpretation for “area information”] corresponding to an event to be carried out in the three-dimensional space (see FIG. 7, a three-dimensional space coordinate system as an example of the three-dimensional space coordinate system is defined by: X axis which is the straight line on the road surface just below the rear surface of the vehicle, parallel to the rear surface, Y axis which is the axis extending vertically form the road surface in the center of the rear surface of the vehicle, and Z axis which is a straight line on the road surface, perpendicular to the rear surface, through the center of the rear surface of the vehicle. The orientation of the camera in this coordinate system is expressed using .alpha. and .beta. defined as follows. .alpha. is the angle relative to the Y-Z plane, and .beta. is the angle relative to the X-Z plane. The three-dimensional space coordinate system, the world coordinate system, and simply, the three-dimensional space..—col. 15 lines 16-46 and Figs. 14-15): obtain a captured image of the three-dimensional space that is captured by a capturing apparatus:  (see a plurality of cameras 101 attached for grasping the situation of a monitoring objective region; a camera parameter table 103 for storing the camera parameters indicating the characteristics of said cameras; space reconstructing means 104 of generating space data in which the image input from said camera is mapped into a space model of three-dimensional space depending on said camera parameters; a space data buffer 105 of temporarily storing the space data generated by said space reconstructing means 104; point-of-view converting means 106 of synthesizing an image viewed from an arbitrary point of view by referencing to the space data; and displaying means 107 of displaying the image converted by said point-of-view converting means 106…-- col. 15 lines 16-46);
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Okamoto into a system of Takahashi in order determine a target region in a three-dimensional space according to area information corresponding to an event to be carried out in the three-dimensional space; obtain a captured image of the three-dimensional space that is captured by a capturing apparatus: output to a display screen an output image that is obtained by projecting the target region to the captured image, as such, displaying a synthesized single image composed of a plurality of images shot by plural cameras, instead of displaying the images independently, so that the overall situation of the area shot by said plural cameras can be intuitionally understood, and for example, to a monitoring apparatus in a shop or a vehicle's surroundings monitoring apparatus, etc. for the assistance of the safety confirmation during the driving of a vehicle..—col. 1 lines 13-20. 

However, Takahashi and Okamoto fails to explicitly teach, but Saito teaches output to a display screen an output image that superimposes the captured image and a projection image of the target region by projecting the target region to the captured image (see in a case where the accompanying information of each player is permitted as a content to be overlaid by content selecting unit 37, data overlaying unit 35 overlays the accompanying information of players 50, 51 and 52 taken by imaging unit 31 on the image taken by imaging unit 31 in areas beginning at the position coordinates of players 50, 51 and 52, respectively, and this overlaid image can be displayed by display unit 36..—paragraphs 0007, 0041, 0043).
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Saito into a system of Takahashi and Okamoto in order output to a display screen an output image that superimposes the captured image and a projection image of the target region by projecting the target region to the captured image, as such, the augmented reality display system in capable of simultaneously overlaying a useful content on each of images for future analysis…--Abstract.

Further, Takahashi teaches identify a manner of changing an arrangement of the capturing apparatus that is determined (see information processing server 100 sends (outputs) various control signals to the video camera 200 [monitoring, field of view or area to be operated reads “area”]..—paragraphs 0021, 0034, 0047), a basis of the target region in the three-dimensional space and the arrangement of capturing apparatus (see video camera 200 for performing a pan (rotation), a tilt (angle adjustment), a zoom (expansion/reduction) and the like..--paragraph 0021) and output to the display screen and/or an audio device visual and/or audio notifications indicating the manner of changing the arrangement of the capturing apparatus (see sends (outputs) various control signals……area to be operated……a control signal according to the operation input, and creates an image corresponding to the structural outline after the control in accordance with the operation input, even during the period up to the completion of control of the video camera 200, and causes the video camera 200 to display the created image..--paragraphs 0021-0022, 0047). 
Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2-4, 9-12, 15-18, 20-22 and 23  as presented blow. 
In regards to claim 2, Takahashi, Okamoto and Saito teaches an information processing apparatus according to claim 1, further, Takahashi teaches wherein the processing (see fig. 1 information processing server 100), circuitry is configured to output one of the visual or audio notifications that indicates a state of the capturing apparatus with respect to the target region (see sends (outputs) various control signals……area to be operated..--paragraphs 0021, 0047). 
In regards to claim 3, Takahashi Okamoto and Saito teaches an information processing apparatus according to claim 2, further, Takahashi teaches wherein the processing (see paragraphs 0021, 0047 as outlined above), circuitry is configured to output one of the visual or audio notifications that indicates a capturing range of the capturing apparatus with respect to the target region (see camera 200 for performing a pan (rotation), a tilt (angle adjustment), a zoom (expansion/reduction) reads range..—paragraphs 0021). 
In regards to claim 4, Takahashi Okamoto and Saito teaches an information processing apparatus according to claim 2, further, Takahashi teaches wherein the processing circuitry is configured to output one of the visual or audio notifications that indicates the arrangement of the capturing apparatus with respect to the target region (see sends (outputs) various control signals to the video camera 200 for performing a pan (rotation), a tilt (angle adjustment), a zoom (expansion/reduction) reads “arrangement”..—paragraphs 0021, 0047). 
In regards to claim 9, Takahashi Okamoto and Saito teaches an information processing apparatus according to claim 1, further, Takahashi teaches wherein the manner corresponds to changing one or more an angle of view, an orientation, and a position of the capturing apparatus (see sends (outputs) various control signals to the video camera 200 for performing a pan (rotation), a tilt (angle adjustment), a zoom (expansion/reduction)..—paragraphs 0021-0022, 0047).
In regards to claim 10, Takahashi Okamoto and Saito teaches an information processing apparatus according to claim 9, further, Takahashi teaches wherein the processing circuitry is configured to output multiple notifications respectively indicating manners [see description for claim interstation at least para. 0050] of changing the angle of view, the orientation, and the position in a set order (see sends (outputs) various control signals to the video camera 200 for performing a pan (rotation), a tilt (angle adjustment), a zoom (expansion/reduction); video camera 200 can change the image-capture direction and change the image-capture magnification; pan operation or the tilt operation for changing the image-capture direction according to the designated direction, length or position..—paragraphs 0021-0022, 0024, 0047-0048).
In regards to claim 11, Takahashi Okamoto and Saito teaches an information processing apparatus according to claim 9, further, Takahashi teaches wherein the processing circuitry is configured to simultaneously output multiple notifications respective indicating manners of changing two or more the angle of view, the orientation, and the position (see sends (outputs) various control signals to the video camera 200 for performing a pan (rotation), a tilt (angle adjustment), a zoom (expansion/reduction)..--paragraphs 0024, 0047-0048). 
In regards to claim 12, Takahashi Okamoto and Saito teaches an information processing apparatus according to claim 1, further, Takahashi teaches wherein the area information specifies a plurality of pieces of candidate information corresponding to respective types of event, and the processing circuitry is configured to determine the target region according to a selected one the plurality of pieces of candidate information (see if the confirmed structural outline (field of view) differs from the intended structural outline, the user can perform an operation once again to achieve an appropriate structural outline..--paragraphs 0022, 0034). 
In regards to claim 15, Takahashi Okamoto and Saito teaches an information processing apparatus according to claim 1, further, Takahashi teaches wherein the arrangement of the capturing apparatus includes a position of the capturing apparatus, a posture of the capturing apparatus, or a parameter of the capturing apparatus (see image-capture direction according to the designated direction, length or position..—paragraph 0048). 
In regards to claim 16, Takahashi Okamoto and Saito teaches an information processing apparatus according to claim 15, further, Takahashi teaches wherein the processing circuitry is configured to: estimate the position of the capturing apparatus, the posture of the capturing apparatus, and the parameter of the capturing apparatus on a basis of the captured image that is captured by the capturing apparatus, and output the visual or audio notifications that further indicate the estimated position of the capturing apparatus, the estimated posture of the capturing apparatus, and the estimated parameter of the capturing apparatus (see pinch-in operation of moving one's fingers in the opposite direction to the pinch-out operation can be thought of as an operation input for causing the video camera 200 to perform..--paragraphs 0021-0022, 0048). 
Claims 17-18 and 20 list all similar elements of claims 1-2 and 12, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claims 1-2 and 12 applies equally as well to claims 17-18 and 20.
Claims 21-23 list all similar elements of claims 9-11, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claims 9-11 applies equally as well to claims 21-23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2015/0229835, Okamoto et al. US 7,307,655 and Saito US 2017/0124769 further in view of Shroff US 2016/0381301.
In regards to claim 7, Takahashi Okamoto and Saito teaches an information processing apparatus according to claim 1, 
However, Takahashi Okamoto and Saito fails to explicitly teach, but Shroff teaches wherein the processing circuitry is configured to determine the manner of changing the arrangement of the capturing apparatus to a target arrangement corresponding to increasing an overlapping area of capturing ranges of the capturing apparatus and at least another capturing apparatus (see camera position control module is operated to move the first, second, third and fourth camera modules to increase an amount of overlap in the fields of view of said first, second, third and fourth camera modules in response to the increase in zoom level setting..—paragraphs 0011, 0099, 0108). 
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shroff into a system of Takahashi Okamoto and Saito in order to circuitry is configured to determine the manners of changing the arrangement of the capturing apparatus to a target arrangement corresponding to increasing an overlapping area of capturing ranges of the capturing apparatus and at least another capturing apparatus, as a result, fixed camera module may remain directed to the center portion of a scene area as the user changes zoom settings with one or more other camera modules being moved, as zoom level is increased, so that they capture an ever increasing amount of area which is also captured by the fixed camera module..—see paragraph 0011.
Note: The motivation that was applied to claim 7 above, applies equally as well to claims 8 as presented blow. 
In regards to claim 8, Takahashi, Okamoto, Saito and Shroff teaches an information processing apparatus according to claim 7, furthermore, Takahashi teaches wherein the processing circuity is configured to determine the manner of changing the arrangement of the capturing apparatus to a target arrangement corresponding to satisfying valid capturing distances of the capturing apparatus and at least another capturing apparatus (see if the confirmed structural outline differs from the intended structural outline, the user can perform an operation once again to achieve an appropriate structural outline [intended structural outline reads capturing distance]..—paragraphs 0021-0022, 0047, also see plurality of video cameras 200..—paragraphs 0026, 0029) . 
Claim Rejections - 35 USC § 103

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 2015/0229835, Okamoto et al. US 7,307,655 and Saito US 2017/0124769  further in view of Choi et al. US 2010/0157020.
In regards to claim 13, Takahashi Okamoto and Saito teaches an information processing apparatus according to claim 12,  however, Takahashi and Okamoto fails to explicitly teach, but Choi teaches wherein the processing circuitry is configured to determine the target region in response to a predetermined setting operation for selecting the selected one of the plurality of pieces of candidate information (see central server 160 for transmits a control command to cameras operation settings such as the pan, tilt and zoom; soccer stadium 425, wherein in a space like a sports stadium, values of pan, tilt and zoom are automatically set using previously-drawn space objects such as a central line, a penalty area and a center circle 420 or a trackable object such as a soccer ball..—paragraphs 0048, 0053-0056). 
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Choi into a system of Takahashi and Okamoto in order the processing unit sets the area information corresponding to a predetermined setting operation that is detected, as a result it provides a camera controlling and image storing apparatus for synchronized multiple image acquisition and method thereof, which cut down equipment costs by taking a software approach with respect to various demands of viewers for a broadcasting image..—see abstract.
Note: The motivation that was applied to claim 13 above, applies equally as well to claims 14 as presented blow. 
In regards to claim 14, Takahashi Okamoto and Saito teaches an information processing apparatus according to claim 1, furthermore, Choi teaches wherein the target region is determined according to the area information that corresponds to a type of sport (see wherein in a space like a sports stadium, values of pan, tilt and zoom are automatically set using previously-drawn space objects such as a central line, a penalty area and a center circle 420 or a trackable object such as a soccer ball..--paragraphs 0048, 0053-0056). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481